Name: Commission Regulation (EC) No 1298/2003 of 22 July 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designation of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs "Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã " (Finiki Lakonias)
 Type: Regulation
 Subject Matter: Europe;  consumption;  processed agricultural produce;  marketing;  agricultural structures and production
 Date Published: nan

 Important legal notice|32003R1298Commission Regulation (EC) No 1298/2003 of 22 July 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designation of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs "Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã " (Finiki Lakonias) Official Journal L 184 , 23/07/2003 P. 0003 - 0004Commission Regulation (EC) No 1298/2003of 22 July 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designation of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs "Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã " (Finiki Lakonias)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 6(3), (4) and (5) thereof,Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, Greece has sent the Commission an application for the registration of the name "Ã ¦Ã ÃÃ ÃÃ Ã Ã Ã Ã Ã ©Ã ÃÃ Ã £" (Finiki Lakonias) as a protected designation of origin.(2) In accordance with Article 6(1) of that Regulation, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) A statement of objection has been received by the Commission from Italy under Article 7 of that Regulation following publication in the Official Journal of the European Communities(3). This statement of objection concerning the provision in the product specification allowing bottling to take place outside the defined geographical area was not found admissible within the meaning of Article 7(4) of Regulation (EEC) No 2081/92 as it did not show non-compliance with the conditions referred to in Article 2 of that Regulation. No other statement of objection has been notified to the Commission in respect of the name Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  (Finiki Lakonias) following its publication in the Official Journal of the European Communities.(4) The name should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as a protected designation of origin.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1291/2003(5).(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 15 of Regulation (EEC) No 2081/92,HAS ADOPTED THIS REGULATION:Article 1The name in the Annex hereto is added to the Annex to Regulation (EC) No 2400/96 and entered as a protected designation of origin (PDO) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ C 180, 26.6.2001, p. 10.(4) OJ L 327, 17.12.1996, p. 11.(5) OJ L 181, 19.7.2003, p. 12.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONOils and fatsOlive oilGREECE- "Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã " (Finiki Lakonias) (PDO).